Smith, C. J.,
delivered the opinion of the court.
The statement of this case,.set out in the briefs of counsel for appellant, is agreed, by counsel for appellee, to be correct, and will therefore, be set out in full by the reporter.
Separate school districts, being solely creatures of the statute, can be brought into existence, and territory can be added to or taken from them, only in the manner *355provided, and by the persons or bodies in whom power so to do is vested by the statute. The only statute which confers power to eliminate territory from a separate school district is chapter 129, Laws 1912, by which a limited power so to do is conferred upon “the board of aldermen of any municipality in this state constituting a separate school district.” Section 4530 of the Code of 1906 as amended by chapter 19S, Laws 1914, under which appellee claims the power here in question, deals not with the 'method of eliminating territory from separate school districts, but solely with the method of creating new districts, and it does not necessarily follow that a grant of power to create a district carries with it by implication power to withdraw territory from a district already in existence in order to create a new district. A very persuasive, though of course not conclusive, argument that the legislature did not intend, by section 4530 of the Code, as amended by chapter 193 of the Laws of 1914, to confer power to dismember an existing separate school district is that no provision is made for determining in what proportion, if any, the territory withdrawn from the district shall contribute to the payment of bonds which may have been issued by the district under section 4530 of the Code as amended by chapter 193, Laws 1914.
It follows from the foregoing views that the territory within the corporate limits of the town of North Carrollton, and embraced within the separate school district of the town of Carrollton, has not been eliminated therefrom by reason of the ordinance declaring the town of North Carrollton a separate school district. .The decree of the court below will be reversed, and a decree entered here dismissing appellee’s bill, and remanding the cause solely for the awarding to appellant the damages, if any, suffered by it from the wrongful suing out of the injunction.

Reversed and remanded.